Citation Nr: 0901826	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  04-37 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for loss of teeth.

2.  Entitlement to service connection for rheumatoid 
arthritis of the chest.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The veteran had active service from June 1967 to February 
1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal of a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The Board observes that, in a February 1988 rating decision, 
the RO denied the veteran's claim of service connection for 
loss of teeth (which it characterized as residuals of a jaw 
injury with fractured teeth).  The veteran did not appeal 
this decision, and it became final.  See 38 U.S.C.A. § 7104 
(West 2002).  

The Board does not have jurisdiction to consider a claim that 
has been adjudicated previously unless new and material 
evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Therefore, the issue of whether new and 
material evidence has been received to reopen a claim of 
service connection for loss of teeth is as stated on the 
title page.  Regardless of the RO's actions, the Board must 
make its own determination as to whether new and material 
evidence has been received to reopen this claim.  That is, 
the Board has a jurisdictional responsibility to consider 
whether a claim should be reopened.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).

In July 2006, the Board remanded the veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.  The case was subsequently 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  In an unappealed February 1988 rating decision, the RO 
denied a claim of service connection for loss of teeth.

2.  The evidence received since the February 1988 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.

3.  Rheumatoid arthritis of the chest was not manifested 
during service, or for many years thereafter, and any 
currently diagnosed rheumatoid arthritis of the chest is not 
shown to be causally or etiologically related to service.  


CONCLUSIONS OF LAW

1.  The February 1988 rating decision, which denied service 
connection for loss of teeth, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104 (2008).

2.  The evidence received since the February 1988 rating 
decision is not new and material and the claim for service 
connection for loss of teeth is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  

3.  Rheumatoid arthritis of the chest was not incurred in or 
aggravated during active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3,102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in June 2003 and in August 2006, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  These letters 
informed the veteran to submit medical evidence relating 
rheumatoid arthritis of the chest to active service and noted 
other types of evidence the veteran could submit in support 
of his claims.  The veteran also was informed of when and 
where to send the evidence.  After consideration of the 
contents of these letters, the Board finds that VA 
substantially has satisfied the requirement that the veteran 
be advised to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As will be explained below in greater detail, the evidence 
does not support either reopening the previously denied claim 
of service connection for loss of teeth or granting service 
connection for rheumatoid arthritis of the chest.  Thus, any 
failure to notify and/or develop these claims under the VCAA 
cannot be considered prejudicial to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Pursuant to the Board's July 2006 remand, the August 2006 
letter also defined new and material evidence, advised the 
veteran of the reasons for the prior denial of the claim of 
service connection for loss of teeth, and noted the evidence 
needed to substantiate the underlying claim.  That 
correspondence satisfied the notice requirements as defined 
in Kent v. Nicholson, 20 Vet. App. 1 (2006).

Additional notice of the five elements of a service-
connection claim also was provided in the August 2006 letter, 
as is now required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, because the veteran's previously 
denied claim of service connection for loss of teeth is not 
being reopened and his claim of service connection for 
rheumatoid arthritis of the chest is being denied, any 
question as to the appropriate disability rating or effective 
date is moot and there can be no failure to notify the 
veteran.  See Dingess, 19 Vet. App. at 473.  There has been 
no prejudice to the appellant and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield, 444 F.3d at 1328; see also Smith 
v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the veteran's claims file; the veteran has not contended 
otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  VA 
need not conduct an examination or obtain a medical opinion 
with respect to the issue of whether new and material 
evidence has been received to reopen a previously denied 
claim for service connection for loss of teeth because the 
duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to 
reopen only if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The veteran has been provided with a VA examination which 
addresses the contended causal relationship between 
rheumatoid arthritis of the chest and active service.  
Because new and material evidence has not been received 
sufficient to reopen the previously denied service connection 
claim for loss of teeth, the Board finds that additional 
examinations are not necessary.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
veteran and no further action is necessary to meet the 
requirements of the VCAA.

The veteran seeks to reopen a previously denied claim of 
service connection for loss of teeth.

In February 1988, the RO denied the veteran's claim of 
service connection for loss of teeth.  A finally adjudicated 
claim is an application which has been allowed or disallowed 
by the agency of original jurisdiction, the action having 
become final by the expiration of one year after the date of 
notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105; 
38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  Because the veteran 
did not appeal this decision, the February 1988 RO decision 
became final.

The veteran filed his application to reopen a previously 
denied claim of service connection for loss of teeth in 
December 2001.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the veteran's application to reopen a claim 
of service connection for loss of teeth, the evidence before 
VA at the time of the prior final RO decision in February 
1988 consisted of the veteran's service medical records and a 
September 1987 lay statement from the veteran.  In the 
narrative for this rating decision, the RO found that neither 
the veteran's service medical records nor any other evidence 
showed loss of teeth (which it characterized as residuals of 
a jaw injury with fractured teeth).  Thus, the claim was 
denied.

The newly submitted evidence consists of the veteran's post-
service VA treatment records and additional lay statements.  
The veteran contended in a November 2001 statement that he 
had lost all of his teeth while on active service in Vietnam 
due to shrapnel.  The veteran's post-service VA treatment 
records show that he received outpatient treatment for a 
variety of dental conditions, including periapical abscesses 
and a failed fixed dental bridge in 2003.  The veteran also 
had several of his teeth capped in 2003.

With respect to the veteran's application to reopen a claim 
of service connection for loss of teeth, the Board notes that 
the evidence which was of record in February 1988 showed no 
treatment for loss of teeth during or after the veteran's 
active service.  The new evidence shows complaints of and 
treatment for a variety of dental conditions in 2003; 
however, none of the veteran's post-service VA treating 
physicians related any of his dental conditions to active 
service.  As noted, there is no medical evidence supporting 
the veteran's allegation of in-service dental treatment 
following loss of teeth due to a shrapnel wound while on 
active service in Vietnam; accordingly, it appears that the 
veteran was not treated for a dental condition until 2003.  
Although this evidence is new, in that it has not been 
submitted previously to agency adjudicators, it is cumulative 
or redundant of the evidence at the time of the prior 
decision showing no in-service dental treatment for loss of 
teeth.  Thus, it does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.  Because 
new and material evidence has not been received, the Board 
finds that the previously denied claim of service connection 
for loss of teeth is not reopened.

The veteran also contends that he incurred rheumatoid 
arthritis of the chest during active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for certain chronic diseases, 
such as arthritis, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The veteran's service medical records show that, at his pre-
induction physical examination in May 1967, clinical 
evaluation was normal.  Chest x-ray was normal. In September 
1967, the veteran complained of left upper quadrant pain at 
rest and aggravated by exercise.  Physical examination showed 
a soft abdomen but exquisite tenderness in the right upper 
quadrant.  Chest x-ray showed no significant abnormality.  It 
was noted that the tenderness actually was of the lower ribs.  
At his separation physical examination in December 1972, 
clinical evaluation was normal.  Chest x-ray was normal.

The post-service medical evidence shows that VA chest x-ray 
in June 1973 was within normal limits.  Following VA 
outpatient treatment in November 1988, the assessment 
included chest pain four months earlier.  Following VA 
outpatient treatment in June 1998, the assessment was 
rheumatoid arthritis.  In September 2000, the veteran's 
complaints included rheumatoid arthritis.  "His major sites 
of involvement seem to be the wrists, elbows, knees, and 
chest well."  

In June 2001, the veteran complained of a recent apparent 
exacerbation of his rheumatoid arthritis.  He reported that 
he had been on daily prednisone for at least 30 years.  He 
had been diagnosed as having rheumatoid arthritis in 1972.  
He denied any chest pain but reported some recurrent episodes 
of bronchospasm for which he used a multi-dose inhaler.  
Physical examination showed a respiratory rate of 16 and 
clear lungs to auscultation.  The impressions included 
rheumatoid arthritis by history.

In July 2001, the veteran's complaints included rheumatoid 
arthritis.  He had weaned himself down to 40 milligrams daily 
of prednisone.  It was noted that rheumatoid arthritis had 
been diagnosed "30 years ago."  Physical examination showed 
a respiratory rate of 16 and clear lungs.  The impressions 
included rheumatoid arthritis.

On VA examination in August 2002, the veteran's complaints 
included a pulmonary condition "secondary to medications" 
and manifested by shortness of breath.  The VA examiner 
reviewed the veteran's clinical records back to 1998 but 
noted that no claims file was available for review.  The 
veteran reported being prescribed inhalers during active 
service for respiratory problems.  Following the examination, 
the examiner noted that the veteran "seemed to maximize his 
symptoms."  The assessment included moderately severe 
rheumatoid arthritis.  In a September 2002 addendum to this 
examination report, the VA examiner stated that it was as 
likely as not that "a significant part of [the veteran's] 
lung disease may be due to old embolic disease" and "there 
are elements that suggest a component of sleep apnea."

On VA outpatient treatment in January 2004, the veteran 
complained of chest discomfort that radiated in his left 
shoulder, occurred at rest, and lasted from 30 minutes to 
5 hours.  He denied any shortness of breath or sweating.  He 
reported rheumatoid arthritis which affected his chest.  
Objective examination showed respirations of 18 and a clear 
chest to auscultation with no wheezing, rales, or rhonchi.  
The assessment included rheumatoid arthritis.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
rheumatoid arthritis of the chest.  The veteran's service 
medical records show that he was not treated for rheumatoid 
arthritis during active service.  Repeated in-service chest 
x-rays also were normal.  It appears that, following service 
separation in February 1973, the veteran first was treated 
for rheumatoid arthritis of the chest in June 1988, or more 
than 25 years later.  

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The post-service medical evidence shows that, although the 
veteran has been treated for rheumatoid arthritis of the 
chest on several occasions since active service, none of his 
post-service VA treating physicians have related this 
disability to active service.  The VA examiner who saw the 
veteran in August 2002 subsequently stated in September 2002 
that "a significant part" of the veteran's moderately 
severe rheumatoid arthritis "may be due to old embolic 
disease" and "there are elements that suggest a component 
of sleep apnea."  This examiner did not relate the veteran's 
rheumatoid arthritis of the chest to active service, however.  
Absent medical evidence relating the veteran's current 
rheumatoid arthritis of the chest to active service, the 
Board finds that the medical evidence is against the 
veteran's claim

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's rheumatoid arthritis of the 
chest had its origin during service in these circumstances 
would be speculation, and the law provides that service 
connection may not be based on resort to speculation or 
remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  Simply put, in the absence of a 
present disability that is related to service, a grant of 
service connection is clearly not supportable.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between rheumatoid arthritis 
of the chest and service by way of correspondence from the RO 
to him, but he has failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised of the need to submit medical 
evidence of a relationship between rheumatoid arthritis of 
the chest and an injury, disease or event in service.  

While the veteran is clearly of the opinion that his current 
rheumatoid arthritis of the chest is related to service, as a 
lay person, the veteran is not competent to offer an opinion 
that requires specialized training, such as the etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Accordingly, the Board concludes that service 
connection for rheumatoid arthritis of the chest is not 
established.


ORDER

New and material evidence not having been submitted, the 
claim of service connection for loss of teeth is not reopened 
and remains denied.

Service connection for rheumatoid arthritis of the chest is 
denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


